 



         

Exhibit 10.1
Superconductor Technologies Inc.
Management Incentive Plan
(July 24, 2006)

I   Plan Objective

     The Management Incentive Plan (the “MIP”) is an annual bonus program
designed to reward eligible participants for achievement of the financial,
operational and strategic objectives of Superconductor Technologies Inc. (the
“Company”).

II   Plan Administrator

     (a) The MIP shall be administered by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company. The Committee may
delegate responsibility regarding the grant and administration of awards with
respect to participants other than the executive officers (as such term is
defined in Rule 3b-7 of the SEC’s Regulations promulgated under the Securities
Exchange Act of 1934, as amended). The term “Plan Administrator” as used herein
shall mean the Committee or its designee.
     (b) The Plan Administrator shall have full authority to establish the rules
and regulations relating to the MIP, to interpret the MIP and those rules and
regulations, to approve participants in the MIP, to determine each participant’s
target award, to approve all of the awards, to decide the facts in any case
arising under the MIP and to make all other determinations, including factual
determinations, and to take all other actions necessary or appropriate for the
proper administration of the MIP, including the delegation of such authority or
power, where appropriate; provided, however, that only the Committee shall have
authority to amend or terminate the MIP and the Plan Administrator shall not be
authorized to increase the amount of the award payable to a participant that
would otherwise be payable pursuant to the terms of the MIP. The Plan
Administrator’s administration of the MIP, including all such rules and
regulations, interpretations, selections, determinations, approvals, decisions,
delegations, amendments, terminations and other actions, shall be final and
binding on the Company and all employees of the Company, including the
participants in the MIP and their respective beneficiaries.

III   Eligibility

     Subject to such limitations or restrictions as the Plan Administrator may
impose, the individuals eligible to participate in the MIP shall be regular
employees in senior management roles for the Company and its subsidiaries in all
locations.

1



--------------------------------------------------------------------------------



 



     The Plan Administrator shall approve the individuals who shall participate
in the MIP for each Plan Year. A person who joins the Company after September 30
will not be eligible to participate in the Plan until the following year.

IV   Performance Goals

     (a) For each Plan Year for which awards are to be made under the MIP, the
Committee will pre-establish the performance goals to be achieved in order for
any awards to be payable for that Plan Year and the threshold, target and
maximum amounts that may be paid if the performance goals are met.
     (b) The performance goals for MIP participants will be based on one or more
financial, operational and strategic criteria determined annually by the
Committee. The following is a non-exclusive list of possible criteria:

  •   Net income (before or after taxes) or operating income;     •   EBITDA
(earnings before interest, taxes, depreciation and amortization);     •   Sales
or revenue targets;     •   Cash flow or free cash flow (cash flow from
operations less capital expenditures);     •   Implementation, completion or
progress of projects, processes, products or product-lines strategic or critical
to the Company’s business operations;     •   Growth in sales of products or
product lines;     •   Any combination of, or a specified increase in, any of
the foregoing.

     Each of these measures will be defined by the Plan Administrator on a
corporation, subsidiary, group or division basis and may include or exclude
specified extraordinary items, as determined by the Plan Administrator.

V   Target Bonus Levels

     (a) The Plan Administrator shall approve the performance goals for each
participant which may be based on the Company’s achievement of specified
targets. The Plan Administrator will also approve individual performance goals
for each participant. The Plan Administrator will approve the threshold, target
and maximum bonus levels for each participant in the MIP that will be paid upon
the attainment of specified performance goals.
     (b) Each participant will earn an award for a Plan Year based on the
achievement of the performance goals established under the Plan. The Plan
Administrator may adjust, upward or downward, the award for each participant,
based on the Plan Administrator’s determination of the participant’s achievement
of personal and other performance goals approved by the Plan Administrator and
other factors as the Plan Administrator determines.
     (c) Unless determined otherwise by the Plan Administrator, the target bonus
amounts will be expressed as a dollar amount. In no event may the bonus paid to
a

2



--------------------------------------------------------------------------------



 



participant for a Plan Year exceed 200% of the participant’s target bonus for
the Plan Year.

VI   Payment of Bonuses

     (a) The Plan Administrator shall certify and announce to the participants
the awards that will be paid by the Company as soon as practicable following the
final determination of the Company’s financial results for the Plan Year.
Payment of the awards certified by the Plan Administrator shall be made as soon
as practicable following such certification. Payments shall be made either
(a) in a single lump sum cash payment or (b) through the granting or vesting of
equity awards under the Company’s 2003 Equity Incentive Plan or any successor
plan. Solely for the purpose of testing compliance with any provision or
limitation set forth in the MIP, the value of an equity award shall be
determined in accordance with Statement of Financial Accounting Standard
No. 123R, Share Based Payment, as in effect at the time of such testing.
     (b) Participants must be employed on the last day of the Plan Year to be
eligible for an award from the MIP, except as described in subsections (c) and
(d) below.
     (c) Participants who terminate employment prior to the last day of the Plan
Year will not be eligible for any award payment for the Plan Year. However, the
Plan Administrator shall have the discretion to authorize a full or partial
payment of the bonus to which the participant would have actually become
entitled had such individual continued in employee status through the payment
date, should such participant’s employment terminate prior to such date by
reason of his or her death, disability, retirement, or involuntary termination
due to a reduction in force, departmental reduction or job reduction that occurs
after at least six months of service during the Plan Year. The bonus amounts in
these cases will be based on the achievement of the performance goals for the
Plan Year and the participant’s actual level of individual performance. The
awards may be prorated based on the period calculated from the date when the
individual became eligible for the MIP to the date of termination. Payment will
be made in a single payment at the same time as all other awards for the Plan
Year are distributed.
     (d) In the case of the death of a participant, any award payable to the
participant shall be paid to his or her beneficiary. For this purpose, the
Company will use the beneficiary named under the Company-sponsored life
insurance plan. If no life insurance beneficiary is designed, the beneficiary
will be the decedent’s estate.
     (e) The Plan Administrator may establish appropriate terms and conditions
to accommodate newly hired and transferred employees.

VII   Changes to Performance Goals and Target Awards

     At any time prior to the final determination of awards the Plan
Administrator may adjust the performance goals and target awards to reflect a
change in corporate capitalization (such as a stock split or stock dividend), or
a corporate transaction (such

3



--------------------------------------------------------------------------------



 



as a merger, consolidation, separation, reorganization, or partial or complete
liquidation), or to reflect equitably the occurrence of any extraordinary event,
any change in applicable accounting rules or principles, any change in the
Company’s method of accounting, any change in applicable law, any change due to
any merger, consolidation, acquisitions, reorganization, stock split, stock
dividend, combination of shares or other changes in the Company’s corporate
structure or share, or any other change of a similar nature. The Plan
Administrator may make the foregoing adjustments with respect to participants’
awards to the extent the Plan Administrator deems appropriate.

VIII   Timing of Distributions; Additional Conditions Applicable To Nonqualified
Deferred Compensation Under Section 409A

     Bonus awards under the MIP are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A (a “409A Award”).
Thus, in order to avoid such classification, the Company shall pay all bonuses
under the MIP within 2-1/2 months after the end of the fiscal year.
     However, if payment is not made by such date or for any other reason any
bonus award under the MIP is determined to constitute a 409A Award, the
following additional conditions shall apply and shall supersede any contrary
provisions of the MIP or the terms of any agreement relating to such award.
     (a) Distributions. Except as provided in Section VIII(b) hereof, no 409A
Award shall be distributable earlier than upon one of the following:
          (i) Specified Time. A specified time or a fixed schedule established
in a written instrument evidencing the 409A Award.
          (ii) Separation from Service. Separation from service (within the
meaning of Section 409A) by the 409A Award recipient; provided, however, that if
the 409A Award recipient is a “key employee” (as defined in Section 416(i) of
the Code without regard to paragraph (5) thereof) and any of the Company’s stock
is publicly traded on an established securities market or otherwise, payment of
the 409A Award may not be made before the date that is six months after the date
of separation from service.
          (iii) Death. The date of death of the 409A Award recipient.
          (iv) Disability. The date the 409A Award recipient becomes disabled
(within the meaning of Section VIII(c)(iii) hereof).
          (v) Unforeseeable Emergency. The occurrence of an unforeseeable
emergency (within the meaning of Section VIII(c)(iv) hereof), but only if the
payment does not exceed the amounts necessary to satisfy such emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
payment, after taking into account the extent to which the emergency is or may
be relieved through reimbursement or compensation by insurance or otherwise or
by liquidation of the

4



--------------------------------------------------------------------------------



 



recipient’s other assets (to the extent such liquidation would not itself cause
severe financial hardship).
          (vi) Change in Control Event. The occurrence of a Change in Control
Event (within the meaning of Section VIII(c)(i) hereof), including the Company’s
discretionary exercise of the right to accelerate vesting of such grant upon a
Change in Control Event or to terminate the Plan or any 409A Award granted
hereunder within 12 months of the Change in Control Event.
     (b) No Acceleration. The payment of a 409A Award may not be accelerated
prior to the time specified in Section VIII(a) hereof, except in the case of one
of the following events:
          (i) Domestic Relations Order. The 409A Award may permit the
acceleration of the distribution time or schedule to an individual other than
the recipient as may be necessary to comply with the terms of a domestic
relations order (as defined in Section 414(p)(1)(B) of the Code).
          (ii) Conflicts of Interest. The 409A Award may permit the acceleration
of the distribution time or schedule as may be necessary to comply with the
terms of a certificate of divestiture (as defined in Section 1043(b)(2) of the
Code).
          (iii) Change in Control Event. The Committee may exercise the
discretionary right to accelerate the vesting of such 409A Award upon a Change
in Control Event or to terminate the Plan or any 409A Award granted thereunder
within 12 months of the Change in Control Event and cancel the 409A Award for
other compensation.
     (c) Definitions. Solely for purposes of this Section VIII and not for other
purposes of the Plan, the following terms shall be defined as set forth below:
          (i) “Change in Control Event” means the occurrence of a change in the
ownership of the Company, a change in effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company
(as defined in Section 1.409A-3(g) of the proposed regulations promulgated under
Section 409A by the Department of the Treasury on September 29, 2005 or any
subsequent guidance).
          (ii) “Code” means the Internal Revenue Code of 1986, as amended, and
any successor Code, and related rules, regulations and interpretations.
          (iii) “Disabled” means a participant who (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company or its subsidiaries.

5



--------------------------------------------------------------------------------



 



          (iv) “Unforeseeable Emergency” means a severe financial hardship to
the recipient resulting from an illness or accident of the participant, the
recipient’s spouse, or a dependent (as defined in Section 152(a) of the Code) of
the recipient, loss of the recipient’s property due to casualty, or similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the recipient.

IX   Amendment and Termination

     Notwithstanding the above, the Committee, at its sole discretion, may
amend, modify or change the MIP or its implementation at any time, including,
but not limited to, revising performance targets, form of consideration for
bonus payment, bonus multipliers, strategic goals and objectives and actual
bonus payments; provided that no such action shall adversely affect any
incentive payments previously awarded under the MIP. The Committee may terminate
the MIP at any time.

X   Miscellaneous

     (a) The “Plan Year” means the calendar year beginning January 1 and ending
December 31.
     (b) Neither the establishment of the MIP, nor any action taken hereunder,
shall be construed as giving any participant any right to be retained in the
employ of the Company or any of its subsidiaries. Nothing in the MIP, and no
action taken pursuant to the MIP, shall affect the right of the Company to
terminate a participant’s employment at any time and for any or no reason. The
Company is under no obligation to continue the MIP.
     (c) The MIP is not the exclusive means of awarding annual bonuses to
participants, and the Committee retains discretionary authority to grant other
cash and non-cash bonuses to MIP participants as and when it deems appropriate.
The Committee may grant such discretionary bonuses in addition to any bonus
earned under the MIP and regardless of whether annual performance goals for a
bonus under the MIP have been achieved.
     (d) A participant’s right and interest under the MIP may not be assigned or
transferred, except upon death, and any attempted assignment or transfer shall
be null and void and shall extinguish, in the Company’s sole discretion, the
Company’s obligation under the MIP to pay awards with respect to the
participant. The Company’s obligations under the MIP may be assigned to any
corporation which acquires all of substantially all of the Company’s assets or
any corporation into which the Company may be merged or consolidated.
     (e) The MIP shall be unfunded. The Company shall not be required to
establish any special or separate fund, or to make any other segregation of
assets, to assure payment of awards. The Company’s obligations hereunder shall
constitute a general, unsecured obligation; awards shall be paid solely out of
the Company’s general assets, and no participant shall have any right to any
specific assets of the Company.

6



--------------------------------------------------------------------------------



 



     (f) The Company shall have the right to deduct from awards, or require the
prior payment of, any and all federal, state and local taxes or other amounts
required by law to be withheld.
     (g) The validity, construction, interpretation and effect of the MIP shall
exclusively be governed by and determined in accordance with the laws of the
State of California.
*** [END OF DOCUMENT] ***

7